DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species II, claims 2 and 6, in the reply filed on 04/29/2021 is acknowledged. Claims 1, 3-5, and 7-8 are withdrawn from further consideration as being drawn to a nonelected species.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/21/2019, 07/08/2019, and 05/07/2020 are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Hudson on 05/04/2021.
The application has been amended as follows: 
Claims:
Claim 1: cancelled.

Claim 2, Line 11: changed “a second mobil phase reservoir” to --a second mobile phase reservoir--.

Claim 2, Line 20: changed “a third rotor slot 614)” to -- a third rotor slot--.

Claim 3: cancelled.

Claim 4: cancelled.

Claim 5: cancelled.

Claim 6, Line 6: changed “a third rotor slot 614)” to --a third rotor slot--.
Claim 7: cancelled.

Claim 8: cancelled.

Allowable Subject Matter
Claims 2 and 6, as amended above, are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2: The prior art, alone or in combination, fails to anticipate or render obvious a system for gradient flow for high performance liquid 
Regarding claim 6: The prior art, alone or in combination, fails to anticipate or render obvious a valve for gradient flow for high performance liquid chromatography wherein the valve is operable among a first position, a second 
     Wachinger (US 20170219539 A1) discloses a system for gradient flow for high performance liquid chromatography comprising: a first pump (40; figure 1 ); a controller (control unit; paragraph [0108]); a first pump pressure sensor, the first pump pressure sensor in communication with the first pump and the controller (pump 40 is provided with the pressure sensor to control the pump 40 via the control unit; paragraphs [0108], [0132]); a second pump (5, sample conveying system 5 comprises a syringe 50 with a piston 53, i.e., a piston pump; paragraph [0111]); a second pump pressure sensor, the second pump pressure sensor in communication with the second pump and the controller (pressure sensor is provided to control the sample conveying device 5 via the control unit; paragraphs [0108], [0126]); a first mobile phase reservoir (61); a second 
     Grill (US 5630943 A) discloses a system for gradient flow for high performance liquid chromatography comprising: a first pump (Pump 1; figure 2); a controller (control software; column 6, lines 60-65); a first pump pressure sensor (pressure transducer PT associated with Pump 1; figure 2; column 3, lines 45-50), the first pump pressure sensor in communication with the first pump and the controller (control software for Pump 1 which includes the pressure transducer PT; column 3, lines 45-50; column 6, lines 55-65); a second pump (Pump 2; figure 2); a second pump pressure sensor (pressure transducer PT associated with Pump 2; figure 2; column 3, lines 45-50), the second pump pressure sensor in communication with the second pump and the controller (control software for Pump 2 which includes the pressure transducer PT; column 3, lines 45-50; column 6, lines 55-65); a first mobile phase reservoir (Pump 1 is a mobile phase pump for pumping solvent B from a reservoir; figure 2; column 3, line 55 - column 4, line 35), a second mobile phase reservoir (Pump 2 is a mobile phase pump for pumping solvent A from a reservoir; figure 2; column 3, line 55 - column 4, line 35); and a valve (6-way sequential valve; figure 2); the first pump adapted to provide a first mobile phase to the valve from the first mobile phase reservoir (Pump 1 is a mobile phase pump for 
     Saito et al. (US 4984602 A) discloses a system for gradient flow for high performance liquid chromatography comprising: a first pump (2; figure 1); a second pump (5); a first mobile phase reservoir (1); a second mobile phase reservoir (4); and a valve (3); the first pump adapted to provide a first mobile phase to the valve from the first mobile phase reservoir (outlet of cylinder 1 is connected to the inlet of pump 2, and the outlet of pump 2 is connected to port A of six way valve 3; column 4, lines 50-60); the second pump adapted to provide a second mobile phase to the valve from the second mobile phase reservoir (outlet of cylinder 4 is connected to the inlet of pump 5, and the outlet of pump 5 is connected to port A of the six way valve 3; column 4, lines 50-65); the valve having a first stator orifice, a second stator orifice, a third stator orifice, a fourth stator orifice, and a fifth stator orifice (8, A, F, C, D, respectively); the first mobile phase reservoir in communication with the second stator orifice (as shown; figure 1); the first pump in communication with the third stator orifice (as shown; figure 1); the second mobile phase reservoir in communication with the fourth stator orifice (as shown; figure 1); the second pump in communication with the fifth stator orifice (as shown; figure 1); the first stator orifice associated with an output (associated outlet of flow passage B; figure 1; column 4, lines 55-68).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856